Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-21 have been presented for examination.
Claims 1-21 have been rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Kalach United States Patent 9,152,502 hereinafter K.
In regard to claims 1,15,19
K discloses a storage device that implements cryptographic validity checking, the storage device comprising: a memory storage region; and a controller having a processor configured to execute instructions stored on the storage device, wherein the instructions, when executed by the processor, cause the processor to perform operations comprising: retrieving user data from the memory storage region using 4 physical block address corresponding to a logical block address (LBA), in response to a read command, the retrieved user data having a first hash received through a host interface in a prior host data transmission; performing error correction on the user data to generate errar- corrected user data; causing a cryptographic engine to produce a second hash of the error-corrected user data; comparing the first nash to the second hash associated with the error-corrected user data to determine a match result; and generating a notification in response to the match result. (Figure 3) & (Column 8; Lines 52-67) & (Column 9; Lines 1-38)
In regard to claims 2,16,20
K discloses the storage device of claim 1, wherein the operations comprise: detecting whether the memory storage region is an integrity-protected memory region based on the LBA; and causing, on detecting that the memory storage region is an integrity- protected memory region, the cryptographic engine to produce the second hash of the error-corrected user data. (Data Block of Figure 3 & Column 8; Lines 60-65 ) 
In regard to claim 3
K discloses the storage device of claim 1, wherein the prior host data transmission includes a write command, and wherein the first hash was stored in the memory storage region during performance of the write command. (Column 8; Lines 60-65)
In regard to claim 4
K discloses the storage device of claim 3, wherein the first hash is stored in a spare area of the memory storage region, wherein the spare area is read atomically with a user area storing the user data. (Column 9; Lines 7-13)
In regard to claim 5
K discloses the storage device of claim 3, wherein the user data is stored in a user area of the memory storage region, and the first hash is stored in the user area using a pre-defined offset from the user data. (Column 4; Lines 35-40)
In regard to claim 6
K discloses the storage device of claim 5, wherein the first hash is stored in a user data portion of the user area which is inaccessible to the host. (end of Column 2; start of Column 3)
In regard to claims 7,17, 21
K discloses the storage device of claim 1, wherein the operations comprise: generating a failure notification as a status of the read command when the first hash does not match the second hash. (Column 9; Lines 25-30)
In regard to claims 8,18, 22
K discloses the storage device of claim 1, wherein the operations comprise: storing the error-corrected user data in a buffer for communication to the host when the first hash matches the second hash. (Column 9; Lines 30-38)
In regard to claim 9
K discloses the storage device of claim 1, wherein the cryptographic engine produces the second hash of the error-corrected user data using a cryptographic key shared with the host. (Column 14; Lines 29-30)
In regard to claim 10
K discloses the storage device of claim 9, wherein the first hash is generated by the host using the cryptographic key. (Column 4; Lines 23-25)
In regard to claim 11
K discloses the storage device of claim 1, wherein the prior host data transmission includes a first communication for the user data and a second communication for the first hash. (Column 14; Lines 29-30)
In regard to claim 12
K discloses the storage device of claim 1, wherein the first hash and the second hash are keyed-hash message authentication codes (HMACs). (Column 4; Lines 33-38)
In regard to claim 13
K discloses the storage device of claim 1, wherein the host interface of the storage device conforms to at least one of an Integrated Device Electronics (IDE} AT Attachment (ATA) interface, a serial ATA (SATA) interface, a Small Computer System Interface (SCSI) interface, a Universal Flash Storage (UFS} interface, an embedded MultiMedia Card (eMC) interface, or Non-Volatile Memory Host Controller Interface Specification (NVMHCI} interface. (Figure 5)
In regard to claim 14
K discloses the storage device of claim 1, wherein the memory storage region comprises one or more flash memory die. (Figure 6)
                                                     Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure See PTO 892. 
	Contact	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE RIAD whose telephone number is (571)272-8185.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bonzo Bryce can be reached 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.R./
/Amine Riad/
Primary Examiner